DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites that “the descriptive identifier is a combination of one or more words…” which, under the broadest reasonable interpretation of the claim, is understood to include the possibility of a “combination of one…word.” However, a combination requires a minimum of two elements. As such, it is unclear how the descriptive identifier of claim 15 could include a combination of one word. Therefore, claim 15 is unclear and rejected as indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (U.S. Pat. App. Pub. No. 2019/0324731, hereinafter Zhou).

Regarding claim 1, Zhou discloses A method, comprising (The systems and methods described with reference to “the recommender system 108”; Zhou, ¶¶ [0038]) : obtaining one or more parameters of one or more processes identified as belonging to a specific process grouping among a plurality of process groupings (“the example recommender system 108 is provided with the example software parser 202 to receive software from the example input determiner 106 (FIG. 1) and parse the software {obtaining one or more parameters of one or more processes} into subtrees {…identified as belonging to a specific process grouping} of an abstract syntax tree (AST) {…among a plurality of process grouping},”; Zhou, ¶¶ [0039]); identifying eligible token words in the one or more parameters (“the example recommender system 108 includes the example subtree encoder 204 to encode...” a sequence of characters into “a subtree built by the example software parser 202,” where “The example software parser 202 takes input data (e.g., legacy software 103 and/or new software 105) in the form of a sequence of tokens {identifying eligible token words} or program instructions and builds a data structure in the form of an AST” and “The example subtree encoder 204 is to represent a subtree as a single fixed-length code vector, which can be used to predict semantic properties (e.g., the meaning of the syntactical structure of each line of code) of the subtree”; Zhou, ¶¶ [0041], [0039]); processing the eligible token words to select a subset within the eligible token words that are likely descriptive of the specific process grouping (the system includes “process[ing]... a sequence of characters (e.g., letters, numbers, punctuation, and certain symbols) {processing the eligible token words...} into... a single fixed-length code vector {to select a subset within the eligible token words}” where “a single fixed-length code vector is a descriptive string of text indicative of the semantic properties of the subtree {...that are likely descriptive of the specific process grouping}”; Zhou, ¶¶ [0041]); and utilizing the selected subset within the eligible token words to determine a descriptive identifier associated with the specific process grouping (“The code vector can be used {and utilizing the selected subset within the eligible token words…} for various tasks, such as by the example function identifier 206 to determine a likely name for the code snippet (e.g., subtree) {...a descriptive identifier associated with the specific process grouping}”; Zhou, ¶¶ [0041]).

Regarding claim 2, Zhou discloses wherein the one or more parameters include at least one of the following: a command that starts software process execution, a parameter that specifies software process configuration upon execution (“the model includes internal parameters that guide how input data is transformed into output data, such as through a series of nodes and connections within the model to transform input data into output data.”; Zhou, ¶¶ [0019]), a software process name, or a software process file location path (“In some examples, the inference model determines the name of the candidate function and a ranking generator determines the list of new functions to replace the named candidate function.”; Zhou, ¶¶ [0033]). 

Regarding claim 3, Zhou discloses wherein the one or more processes have been identified as belonging to the specific process grouping using data clustering (“In some examples, the training data is sub-divided into clusters, where the clusters can be identified as a group of subtree functions of the AST.”; Zhou, ¶¶ [0022]). 

Regarding claim 4, Zhou discloses wherein identifying the eligible token words includes extracting eligible text strings from the one or more parameters (In one example “the software parser 202 is a compiler or an interpreter component that breaks data into smaller elements for simple translation into another language by forming subtrees of nodes.” where translation of the smaller elements into another language requires extracting the smaller elements {includes extracting eligible text strings} from the data {which includes one or more parameters}.; Zhou, ¶¶ [0087]).

Regarding claim 15, Zhou discloses wherein the descriptive identifier is a combination of one or more words within the selected subset (“the feature vector provided by the example feature extractor 302 may include information indicative of a function name or an operation type of the legacy subtree,” where function name and operation type include one or more words within the selected subset.; Zhou, ¶¶ [0058]). 

Regarding claim 16, Zhou discloses wherein the descriptive identifier is a combination of a process name associated with the specific process grouping and one or more words within the selected subset (“the feature vector provided by the example feature extractor 302 may include information indicative of a function name {process name associated with the specific process grouping} or an operation type of the legacy subtree {and one or more words within the selected subset}”; Zhou, ¶¶ [0058]). 

Regarding claim 17, Zhou discloses further comprising providing a user with an option to modify the determined descriptive identifier (In one example, “The example ranking generator 406 generates the ranking report and provides the report to a user interface for a programmer, developer, etc., to view. For example, the report may include a list, in ascending order, of functions that can be utilized to fix, replace, and/or update the corresponding function of the legacy software 103.”; Zhou, ¶¶ [0063]). 

Regarding claim 18, Zhou discloses further comprising storing in a configuration management database (CMDB) the descriptive identifier as an identifier of the specific process grouping (“In the illustrated example of FIG. 2, the example TDB 208 receives encoded subtrees, cluster identifiers, and function names from the example function identifier 206 and stores the subtrees along with their respective cluster identifiers and function names.”; Zhou, ¶¶ [0045]).

Regarding claim 19, Zhou discloses A system, comprising (The systems and methods described with reference to “the recommender system 108”; Zhou, ¶¶ [0038]) : one or more processors configured to (“the example recommender system 108 could be implemented by one or more analog or digital circuit(s), logic circuits, programmable processor(s), programmable controller(s), graphics processing unit(s) (GPU(s)), digital signal processor(s) (DSP(s)), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s)).”; Zhou, ¶¶ [0048]) : obtain one or more parameters of one or more processes identified as belonging to a specific process grouping among a plurality of process groupings (“the example recommender system 108 is provided with the example software parser 202 to receive software from the example input determiner 106 (FIG. 1) and parse the software {obtaining one or more parameters of one or more processes} into subtrees {…identified as belonging to a specific process grouping} of an abstract syntax tree (AST) {…among a plurality of process grouping},”; Zhou, ¶¶ [0039]); identify eligible token words in the one or more parameters (“the example recommender system 108 includes the example subtree encoder 204 to encode...” a sequence of characters into “a subtree built by the example software parser 202,” where “The example software parser 202 takes input data (e.g., legacy software 103 and/or new software 105) in the form of a sequence of tokens {identifying eligible token words} or program instructions and builds a data structure in the form of an AST” and “The example subtree encoder 204 is to represent a subtree as a single fixed-length code vector, which can be used to predict semantic properties (e.g., the meaning of the syntactical structure of each line of code) of the subtree”; Zhou, ¶¶ [0041], [0039]); process the eligible token words to select a subset within the eligible token words that are likely descriptive of the specific process grouping (the system includes “process[ing]... a sequence of characters (e.g., letters, numbers, punctuation, and certain symbols) {processing the eligible token words...} into... a single fixed-length code vector {to select a subset within the eligible token words}” where “a single fixed-length code vector is a descriptive string of text indicative of the semantic properties of the subtree {...that are likely descriptive of the specific process grouping}”; Zhou, ¶¶ [0041]); and utilize the selected subset within the eligible token words to determine a descriptive identifier associated with the specific process grouping (“The code vector can be used {and utilizing the selected subset within the eligible token words…} for various tasks, such as by the example function identifier 206 to determine a likely name for the code snippet (e.g., subtree) {...a descriptive identifier associated with the specific process grouping}”; Zhou, ¶¶ [0041]); and a memory coupled with at least one of the one or more processors and configured to provide the one or more processors with instructions. (“the example recommender system 108 of FIG. 1 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware” as stored on “a non-transitory computer readable storage device or storage disk such as a memory, a digital versatile disk (DVD), a compact disk (CD), a Blu-ray disk, etc. including the software and/or firmware.”; Zhou, ¶¶ [0048]).

Regarding claim 20, Zhou discloses A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for (The systems and methods described with reference to “the recommender system 108” where “the example recommender system 108 of FIG. 1 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware” as stored on “a non-transitory computer readable storage device or storage disk such as a memory, a digital versatile disk (DVD), a compact disk (CD), a Blu-ray disk, etc. including the software and/or firmware.”; Zhou, ¶¶ [0038], [0048]) : obtaining one or more parameters of one or more processes identified as belonging to a specific process grouping among a plurality of process groupings (“the example recommender system 108 is provided with the example software parser 202 to receive software from the example input determiner 106 (FIG. 1) and parse the software {obtaining one or more parameters of one or more processes} into subtrees {…identified as belonging to a specific process grouping} of an abstract syntax tree (AST) {…among a plurality of process grouping},”; Zhou, ¶¶ [0039]); identifying eligible token words in the one or more parameters (“the example recommender system 108 includes the example subtree encoder 204 to encode...” a sequence of characters into “a subtree built by the example software parser 202,” where “The example software parser 202 takes input data (e.g., legacy software 103 and/or new software 105) in the form of a sequence of tokens {identifying eligible token words} or program instructions and builds a data structure in the form of an AST” and “The example subtree encoder 204 is to represent a subtree as a single fixed-length code vector, which can be used to predict semantic properties (e.g., the meaning of the syntactical structure of each line of code) of the subtree”; Zhou, ¶¶ [0041], [0039]); processing the eligible token words to select a subset within the eligible token words that are likely descriptive of the specific process grouping (the system includes “process[ing]... a sequence of characters (e.g., letters, numbers, punctuation, and certain symbols) {processing the eligible token words...} into... a single fixed-length code vector {to select a subset within the eligible token words}” where “a single fixed-length code vector is a descriptive string of text indicative of the semantic properties of the subtree {...that are likely descriptive of the specific process grouping}”; Zhou, ¶¶ [0041]); and utilizing the selected subset within the eligible token words to determine a descriptive identifier associated with the specific process grouping (“The code vector can be used {and utilizing the selected subset within the eligible token words…} for various tasks, such as by the example function identifier 206 to determine a likely name for the code snippet (e.g., subtree) {...a descriptive identifier associated with the specific process grouping}”; Zhou, ¶¶ [0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 1 and 4 above, and further in view of Dwarakanath (U.S. Pat. App. Pub. No. 2017/0060842, hereinafter Dwarakanath).

Regarding claim 5, the rejection of claim 4 is incorporated. Zhou discloses all of the elements of the current invention as stated above. However, Zhou fails to expressly recite wherein extracting the eligible text strings includes identifying sequences of text characters bounded by one or more specified delimiting text characters.
Dwarakanath teaches “term extraction techniques… to extract terms significant to generating a functional diagram.” (Dwarakanath, ¶ [0015]). Regarding claim 5, Dwarakanath teaches wherein extracting the eligible text strings includes identifying sequences of text characters bounded by one or more specified delimiting text characters (“cloud platform 220 may identify special characters (e.g., quotation marks, mathematical operators, or parentheses), may identify regular expression patterns based on the special characters, and may select terms from the regular expression patterns. In this case, cloud platform 220 may identify a regular expression, such as “‘Campaign ID’”, and may extract “Campaign ID” as a term from the regular expression. In some implementations, cloud platform 220 may identify patterns of starting and ending special characters that are the same, such as words or characters bounded by quotation marks. Additionally, or alternatively, cloud platform 220 may identify patterns of starting and ending special characters that are related, such as words or characters bounded by parentheses, angle brackets, braces, or the like”.; Dwarakanath, ¶¶ [0072]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evolving computer programs of Zhou to incorporate the teachings of Dwarakanath to include wherein extracting the eligible text strings includes identifying sequences of text characters bounded by one or more specified delimiting text characters. The term extraction techniques disclosed herein can “improve accuracy and efficiency… reduce time required…, and may reduce consumption of power and resources required to perform term extraction relative to other term extraction techniques,” as recognized by Dwarakanath. (Dwarakanath, ¶ [0016]).

Regarding claim 7 the rejection of claim 1 is incorporated. Zhou discloses all of the elements of the current invention as stated above. However, Zhou fails to expressly recite wherein processing the eligible token words includes performing at least one of the following: converting uppercase characters of the eligible token words to lowercase versions, removing numerical characters from the eligible token words, or removing non-alphabetic characters from the eligible token words.
The relevance of Dwarakanath is described above with relation to claim 5. Regarding claim 7, Dwarakanath teaches wherein processing the eligible token words includes performing at least one of the following: converting uppercase characters of the eligible token words to lowercase versions, removing numerical characters from the eligible token words, or removing non-alphabetic characters from the eligible token words (“In some implementations, a character-based k-skip n-gram may include a sequence of n characters, with as many as a skip value quantity, k, characters that may be skipped over.”; Dwarakanath, ¶¶ [0020]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evolving computer programs of Zhou to incorporate the teachings of Dwarakanath to include wherein processing the eligible token words includes performing at least one of the following: converting uppercase characters of the eligible token words to lowercase versions, removing numerical characters from the eligible token words, or removing non-alphabetic characters from the eligible token words. The term extraction techniques disclosed herein can “improve accuracy and efficiency… reduce time required…, and may reduce consumption of power and resources required to perform term extraction relative to other term extraction techniques,” as recognized by Dwarakanath. (Dwarakanath, ¶ [0016]).


Regarding claim 8, the rejection of claim 1 is incorporated. Zhou discloses all of the elements of the current invention as stated above. However, Zhou fails to expressly recite wherein processing the eligible token words includes calculating a word frequency metric for each of the eligible token words and using the calculated word frequency metrics to identify at least a portion of the eligible token words as high frequency eligible token words.
The relevance of Dwarakanath is described above with relation to claim 5. Regarding claim 8, Dwarakanath teaches wherein processing the eligible token words includes calculating a word frequency metric for each of the eligible token words (“Test script documents may contain repeated skip n-grams with a greater frequency than another type of document, such as a prose document or the like. For example, in a test script document, the pattern “call <*>“ may be repeated, where “*” represents a different variable, function, or the like. In this case, a skip n-gram may be defined as “call <*>“, where “*” represents one or more words that may be skipped over. For example, “call <*>“ may be repeated in the form of “call <login>“, “call <welcome>“, and “call <offer>“.”; Dwarakanath, ¶¶ [0021]) and using the calculated word frequency metrics to identify at least a portion of the eligible token words as high frequency eligible token words (“In some implementations, the cloud platform may select, as terms to be extracted, one or more words or one or more characters that are skipped over in a skip n-gram.”; Dwarakanath, ¶¶ [0021]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evolving computer programs of Zhou to incorporate the teachings of Dwarakanath to include wherein processing the eligible token words includes calculating a word frequency metric for each of the eligible token words and using the calculated word frequency metrics to identify at least a portion of the eligible token words as high frequency eligible token words. The term extraction techniques disclosed herein can “improve accuracy and efficiency… reduce time required…, and may reduce consumption of power and resources required to perform term extraction relative to other term extraction techniques,” as recognized by Dwarakanath. (Dwarakanath, ¶ [0016]).

Regarding claim 9, the rejection of claim 8 is incorporated. Zhou discloses all of the elements of the current invention as stated above. However, Zhou fails to expressly recite wherein the word frequency metric for a specific word in the eligible token words is a numerical statistic that is associated with a prevalence of the specific word in the specific process grouping and a uniqueness of the prevalence of the specific word in the specific process grouping with respect to the plurality of process groupings.
The relevance of Dwarakanath is described above with relation to claim 5. Regarding claim 9, Dwarakanath teaches wherein the word frequency metric for a specific word in the eligible token words is a numerical statistic (the system “identif[ies] a set of frequency values corresponding to a set of skip n-grams (e.g., a value of a frequency of a skip n-gram relative to one or more other skip n-grams)”; Dwarakanath, ¶¶ [0054]) that is associated with a prevalence of the specific word in the specific process grouping (the “may rank the skip n-grams based on a quantity of occurrences, and may select the subset of skip n-grams based on ranking the subset of skip n-grams.”; Dwarakanath, ¶¶ [0054]) and a uniqueness of the prevalence of the specific word in the specific process grouping with respect to the plurality of process groupings (“may provide information identifying the set of frequency values,” where the set of frequency values is the frequency value of each member of the set, thus including the uniqueness of the prevalence of a specific word in the specific process grouping, and where the frequency values are derived from the skip n-grams thus with respect to the plurality of process groups; Dwarakanath, ¶¶ [0054]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evolving computer programs of Zhou to incorporate the teachings of Dwarakanath to include wherein the word frequency metric for a specific word in the eligible token words is a numerical statistic that is associated with a prevalence of the specific word in the specific process grouping and a uniqueness of the prevalence of the specific word in the specific process grouping with respect to the plurality of process groupings. The term extraction techniques disclosed herein can “improve accuracy and efficiency… reduce time required…, and may reduce consumption of power and resources required to perform term extraction relative to other term extraction techniques,” as recognized by Dwarakanath. (Dwarakanath, ¶ [0016]).

Regarding claim 10 the rejection of claim 8 is incorporated. Zhou discloses all of the elements of the current invention as stated above. However, Zhou fails to expressly recite wherein calculating the word frequency metric for a specific word in the eligible token words includes determining for the specific word a first value of word frequency in the specific process grouping and determining for the specific word a second value of word frequency among the plurality of process groupings.
The relevance of Dwarakanath is described above with relation to claim 5. Regarding claim 10, Dwarakanath teaches wherein calculating the word frequency metric for a specific word in the eligible token words includes determining for the specific word a first value of word frequency in the specific process grouping (the system “may rank the skipped words or characters and may select a subset of the skipped words or characters as terms, such as a particular quantity, a threshold quantity, a threshold percentage, or the like.”; Dwarakanath, ¶¶ [0055]) and determining for the specific word a second value of word frequency among the plurality of process groupings (a threshold percentage being a fractional percentage of total skipped words, where the numerator of said fraction is the first value and the denominator of said fraction is the second value.; Dwarakanath, ¶¶ [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evolving computer programs of Zhou to incorporate the teachings of Dwarakanath to include wherein calculating the word frequency metric for a specific word in the eligible token words includes determining for the specific word a first value of word frequency in the specific process grouping and determining for the specific word a second value of word frequency among the plurality of process groupings. The term extraction techniques disclosed herein can “improve accuracy and efficiency… reduce time required…, and may reduce consumption of power and resources required to perform term extraction relative to other term extraction techniques,” as recognized by Dwarakanath. (Dwarakanath, ¶ [0016]).

Regarding claim 11, the rejection of claim 10 is incorporated. Zhou discloses all of the elements of the current invention as stated above. However, Zhou fails to expressly recite wherein the first value of word frequency is associated with a count of the specific word in the specific process grouping divided by a count of a total number of words in the specific process grouping.
The relevance of Dwarakanath is described above with relation to claim 5. Regarding claim 11, Dwarakanath teaches wherein the first value of word frequency is associated with a count of the specific word in the specific process grouping divided by a count of a total number of words in the specific process grouping (a threshold percentage being a fractional percentage of total skipped words, where the numerator of said fraction is the first value and the denominator of said fraction is the second value, and where the first value is divided by the second value to produce the percentage.; Dwarakanath, ¶¶ [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evolving computer programs of Zhou to incorporate the teachings of Dwarakanath to include wherein the first value of word frequency is associated with a count of the specific word in the specific process grouping divided by a count of a total number of words in the specific process grouping. The term extraction techniques disclosed herein can “improve accuracy and efficiency… reduce time required…, and may reduce consumption of power and resources required to perform term extraction relative to other term extraction techniques,” as recognized by Dwarakanath. (Dwarakanath, ¶ [0016]).

Regarding claim 13, the rejection of claim 10 is incorporated. Zhou discloses all of the elements of the current invention as stated above. However, Zhou fails to expressly recite wherein calculating the word frequency metric for the specific word further comprises multiplying the first value of word frequency with the second value of word frequency.
The relevance of Dwarakanath is described above with relation to claim 5. Regarding claim 13, Dwarakanath teaches wherein calculating the word frequency metric for the specific word further comprises multiplying the first value of word frequency with the second value of word frequency (a threshold percentage being a fractional percentage of total skipped words, where the numerator of said fraction is the first value and the denominator of said fraction is the second value, and where the first value is divided by the second value to produce the percentage. As division can be viewed as multiplication by an inverse, the first value is multiplied by the second value.; Dwarakanath, ¶¶ [0055]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evolving computer programs of Zhou to incorporate the teachings of Dwarakanath to include wherein calculating the word frequency metric for the specific word further comprises multiplying the first value of word frequency with the second value of word frequency. The term extraction techniques disclosed herein can “improve accuracy and efficiency… reduce time required…, and may reduce consumption of power and resources required to perform term extraction relative to other term extraction techniques,” as recognized by Dwarakanath. (Dwarakanath, ¶ [0016]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 1 above, and further in view of Shibata (U.S. Pat. App. Pub. No. 2013/0275433, hereinafter Shibata).

Regarding claim 6, the rejection of claim 1 is incorporated. Zhou discloses all of the elements of the current invention as stated above. However, Zhou fails to expressly disclose wherein identifying the eligible token words includes comparing words in the one or more parameters against a list of ineligible token words.
Shibata teaches systems, devices, and methods for “classification rule generation.” (Shibata, ¶ [0001] ). Regarding claim 6, Shibata teaches wherein identifying the eligible token words includes comparing words in the one or more parameters against a list of ineligible token words (“In the keyword exclusion conditions 162, inappropriate keywords not suitable for each classification category are specified”; Shibata, ¶¶ [0098]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evolving computer programs of Zhou to incorporate the teachings of Shibata to include wherein identifying the eligible token words includes comparing words in the one or more parameters against a list of ineligible token words. The classification rules of Shibata allows for the collection and extraction of candidate text while avoiding unnecessary information. (Shibata, ¶ [0013]-[0014]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Dwarakanath as applied to claim 10 above, and further in view of Hawrylo (U.S. Pat. App. Pub. No. 2019/0129701, hereinafter Hawrylo).

Regarding claim 12, the rejection of claim 10 is incorporated. Zhou and Dwarakanath disclose all of the elements of the current invention as stated above. However, Zhou and Dwarakanath fail to expressly recite wherein the second value of word frequency is associated with a logarithm of: a count of a total number of process groupings among the plurality of process groupings divided by a count of process groupings among the plurality of process groupings that include the specific word.
Hawrylo teaches systems and methods for “continuous deployment of software application delivery models.” (Hawrylo, ¶ [0010]). Regarding claim 12, Hawrylo teaches wherein the second value of word frequency is associated with a logarithm of: a count of a total number of process groupings among the plurality of process groupings divided by a count of process groupings among the plurality of process groupings that include the specific word (“a word embedding or term embedding module may… [determine] the log-probability of sampled negative instances for frequent tokens,” where instances is the count of process groupings among the plurality of process groupings and log-probability is the logarithm of the sampled negative instances out of the total possible instances.; Hawrylo, ¶¶ [0173]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evolving computer programs of Zhou as modified by the term extraction techniques of Dwarakanath to incorporate the teachings of Hawrylo to include wherein the second value of word frequency is associated with a logarithm of: a count of a total number of process groupings among the plurality of process groupings divided by a count of process groupings among the plurality of process groupings that include the specific word. The systems of Hawrylo reduce “network bandwidth that would be otherwise utilized in redundant or unnecessary communications or transmissions of various data or inquiries to obtain desired data… due to the aggregation and linking of various pieces of pertinent information.” (Hawrylo, ¶ [0084]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 1 above, and further in view of Roche (U.S. Pat. App. Pub. No. 2021/0019476, hereinafter Roche).

Regarding claim 14, the rejection of claim 1 is incorporated. Zhou discloses all of the elements of the current invention as stated above. However, Zhou fails to expressly recite wherein processing the eligible token words includes converting grammatical variants of the eligible token words to corresponding root forms.
Roche teaches systems and methods for the automatic processing of natural language text. (Roche, ¶ [0002]). Regarding claim 14, Roche teaches wherein processing the eligible token words includes converting grammatical variants of the eligible token words to corresponding root forms (“According to some embodiments, the preprocessor 110 may be configured to tokenize the text… [and] may additionally or alternatively perform lemmatization of words and/or use stemming,” where stemming of the tokenized text is converting grammatical variants of the eligible token words to corresponding root forms; Roche, ¶¶ [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the evolving computer programs of Zhou to incorporate the teachings of Roche to include wherein processing the eligible token words includes converting grammatical variants of the eligible token words to corresponding root forms. The systems of Roche reduce “network bandwidth that would be otherwise utilized in redundant or unnecessary communications or transmissions of various data or inquiries to obtain desired data… due to the aggregation and linking of various pieces of pertinent information,” thus improving system performance with relation to text analysis. (Roche, ¶ [0084]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ali et al. (U.S. Pat. App. Pub. No. 2017/0102925) discloses systems and methods for processing and generating an API description.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657